Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 13 are objected to because of the following typographical informalities:  "flatting" should be replaced with "flattening" and “form” should be “from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 6-9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et. al [2014/0200607] in view of Janardhan et. al [2015/0374483] and in further view of Aboytes et. al [WO2012/034135].

With respect to Claim 1, Sepetka discloses: (Figures 12-13, 15-18, 19-20, 22, 24 and 26) A method comprising: selecting a substantially tubular braid (Figure 1, 12, 15, 24, 26, tubular braided member 10) comprising a first end, a second end, a length therebetween (See Figure 1 below), a first portion (Figure 22, item 10a) extending from the first end, and a second portion (Figure 22, item 10b, …occlusive devices 10a and 10b …may be connected together to create an extended length occlusive device 10…the device 10a delivered first is considered the distal portion and the device delivered second 10b is considered the proximal portion, [0062]) extending from the second end such that the tubular braid is shapeable to a cylindrical shape comprising a substantially uniform circumference (See Figure 1 below) delivering the tubular braid through a microcatheter to an aneurysm (Figure 13, delivery device 22, FIG. 13 shows the tubular braid occlusive device 10 delivered through a delivery device (i.e. a microcatheter) 22, [0060]); expanding the first portion of the braid to appose the aneurysm's wall (Figures 16-18, Eventually the occlusive device starts adapting to the shape of the aneurysm as shown in FIGS. 16-18, [0061]); forming a proximal inversion of the braid approximate the aneurysm's neck (Figures 19, Due to the shape adaptability of the braid used to create the occlusive device, the device will then start folding in on itself, thus maximizing its space filling potential, as shown in FIGS. 19-20, [0061]); expanding an inverted portion of the braid to press the first portion to the aneurysm's wall (Figure 20, Due to the shape adaptability of the braid used to create the occlusive device, the device will then start folding in on itself, thus maximizing its space filling potential, as shown in FIGS. 19-20); forming a distal inversion of the braid approximate the distal portion of the aneurysm's wall such that the inverted portion extends from the proximal inversion to the distal inversion (Figure 22, FIG. 22 shows two sequentially deployed occlusive devices 10a and 10b which can be used to form to fill an aneurysm model...10a and 10b…the two occlusive devices may be connected together to create an extended length occlusive device 10…10a delivered first is considered the distal portion [distal inversion] and the device delivered second 10b [approximate proximal inversion] is considered the proximal portion, [0062]); and positioning the second portion of the braid within the inverted portion (Figure 22, 10b).  
[AltContent: textbox (See Figure 1 to the left. The solid arrows point to the first and second ends and the length therein between. )]
    PNG
    media_image1.png
    170
    154
    media_image1.png
    Greyscale

Sepetka fails to teach: selecting a substantially tubular braid…comprising a single layer, or a first braid angle in the first portion, and a second braid angle in the second portion, the second braid angle measuring less than the first braid angle.
Within the same field of braided occlusive devices, Aboytes teaches: selecting a substantially tubular braid (Figure 3, implant 210; Figure 13, implant 1010; Figure 1, the expandable implant is in the form of a braided tube, [0033])…such that the tubular braid is shapeable to a single layer cylindrical shape (Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]; expandable implant 110 can include and/or be constructed of a mesh (e.g., woven, braided, or laser-cut) material such that a wall or layer of the expandable implant 110 defines multiple openings or interstices 118…at least one of the first portion 120 and the second portion 130 includes one, two, three, or more layers, [0041-0043]; Figure 3, an expandable implant can include a first portion and a second portion from a single ribbon-like strand (e.g., integrally or monolithically constructed), instead of discrete portions, [0053]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka to have a tubular braid shapeable to a single layer as taught by Aboytes for the purpose of directing the effects of the expansion of the implant…such as encouraging greater endothelial cell attachment…or directing the final shape of the expandable implant, [Aboytes, 0028]. 
	Sepetka and Aboytes, fail to teach: selecting a substantially tubular braid having a first braid angle in the first portion, and a second braid angle in the second portion, the second braid angle measuring less than the first braid angle.
Figure 6B, portion 9100)…a first braid angle in the first portion (Figure 6B, segment 9110), and a second braid angle in the second portion (Figure 6B, segment 9120), the second braid angle measuring less than the first braid angle (Figure 6B, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the braid of Sepetka as modified above, with a tubular braid with a first portion with one angle and a second portion with a second braid angle, lower than the first, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular malformation such as an arterio-venous fistula, which can aid in thrombosis of the aneurysm or vascular malformation, [Janardhan, 0633].

With respect to Claim 2, Sepetka as modified discloses: the method of claim 1. 
Sepetka and Aboytes fail to teach: wherein selecting the substantially tubular braid further comprises selecting the tubular braid that further comprises a continuously decreasing braid angle extending from the first portion to the second portion.  

Within the same field of braided occlusive devices, Janardhan teaches: wherein selecting the substantially tubular braid (Figure 6B, portion 9100) further comprises selecting the tubular braid such that the single layer cylindrical shape further comprises a continuously decreasing braid angle extending from the first portion (Figure 6B, segment 9110) to the second portion (Figure 6B, segment 9120, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka’s tubular braid with a first portion with one angle and a second portion with a second braid angle, lower than the first, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular malformation such as an arterio-venous fistula, which can aid in thrombosis of the aneurysm or vascular malformation, [Janardhan, 0633].

With respect to Claim 3, Sepetka as modified discloses: The method of claim 1.
Sepetka fails to teach: wherein positioning the second portion of the braid further comprises flatting the second portion of the braid to a ribbon shape and looping the ribbon shape within the inverted portion.  
Figure 3, …the elongate mesh can be flattened from a tubular structure to a ribbon-like structure such that a first side, or layer, of the mesh is disposed on or proximate to a second side, or layer, of the mesh…The second portion, or member, 230 of the expandable implant 210 can be configured the same as or similar to, and can be used in the same or similar manner, as the first portion 220 [0057-0058]) and looping the ribbon shape within the inverted portion (Figure 13, a distal portion of the insertion portion can be coupled to the expandable implant. The expandable implant can be moved from a collapsed configuration to an expanded configuration while disposed within, or as it is being inserted into, a defect (e.g., an aneurysm)…The first porous member 1020 can be configured to expand to any suitable multi-dimensional shape, including, for example, that resembling a parabola, as shown in FIG. 13, a sphere, a disc, or the like…The second porous member 1030 includes a porous mesh configured to have a multi-dimensional shape when the expandable implant 1010 is in its expanded configuration…The second porous member 1030 is configured to be disposed within the sac of the aneurysm such that the first porous member 1020 is disposed between the second porous member 1030 and the neck of the aneurysm, [0026; 0080-0081]).  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka to have a tubular braid shapeable to positioning the second portion of the braid to a ribbon shape and looping the ribbon shape within the inverted portion as taught by Aboytes for the purpose of limiting or preventing blood flow into the aneurysm, [Aboytes, [0057].

With respect to Claim 4, Sepetka as modified discloses: The method of claim 1, further comprising: shaping the braid to form a dome (See Figures 19 and 20 below) within the inverted portion Figures 19-20, Due to the shape adaptability of the braid used to create the occlusive device, the device will then start folding in on itself, thus maximizing its space filling potential, as shown in FIGS. 19-20, [0061]), the dome positioned approximate the distal portion of the aneurysm wall (Figure 19-20, aneurysm model 24, The braid adapts to the shape of the aneurysm dome and folds in upon itself to maximize space filling, as highlighted earlier in FIGS. 15-20, [0063]).  
[AltContent: textbox (See Figure 20 to the left. The black arrow points to the dome within the inverted portion and approximate the distal portion of the aneurysm wall. )][AltContent: textbox (See Figure 19 to the left. The black arrow points to the dome within the inverted portion.)]
    PNG
    media_image2.png
    335
    341
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    436
    491
    media_image3.png
    Greyscale


With respect to Claim 6, Sepetka as modified teaches: The method of claim 1.

Within the same field of braided occlusive devices, Aboytes teaches: wherein delivering the tubular braid (Figure 1, implant 110) further comprises delivering the tubular braid in the single layer tubular shape such that the first end (Figure 1, portion 120) is positioned in the distal direction in relation to the second end (Figure 1, portion 130, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]).  

With respect to Claim 7, Sepetka as modified teaches: The method of claim 1, further comprising: selecting an embolic coil; positioning the embolic coil such that it is affixed to the tubular braid approximate the second end of the braid (Figure 24, coils 26); delivering the embolic coil through the microcatheter to the aneurysm (…Following detachment of the occlusive device, the hypotube is subsequently used to deliver further embolic agents (i.e. embolic coils…In the example of an aneurysm, occlusive device 10 would be used to conform to the general shape and fill some of the aneurysm while the additional embolic agents delivered through the hypotube pusher would fill the remaining portion of the aneurysm [0075]; Examiner notes that the hypotube is within the delivery device or microcatheter as stated in [0075]); and positioning the embolic coil within the inverted portion (Figure 24, a braided occlusive device is initially implanted and one or more embolic coils are subsequently implanted to fill the aneurysm, [0066]). 

With respect to Claim 8, Sepetka as modified discloses: (Figures 12-13, 16-18, 19-22) An implant comprising: a substantially tubular braid (Figure 1, 12, 15, tubular braided member 10) shapeable to…a cylindrical shape (See Figure 1 below) and movable to an implanted shape (…braided occlusive device is highly adaptable in space-filling applications thus promoting folding and adaptability when deployed within an aneurysm, [0050]), the braid comprising: a first end; a second end; a length measurable from the first end the second end (See Figure 1 below); a first portion extending from the first end; a second portion extending from the second end (Figure 22, item 10b, …occlusive devices 10a and 10b …may be connected together to create an extended length occlusive device 10…the device 10a delivered first is considered the distal portion and the device delivered second 10b is considered the proximal portion, [0062]) …and2440724979v2243382.000218DSP6111USNP1 in the implanted shape, the first portion positioned to appose an aneurysm wall (Figure 20, Due to the shape adaptability of the braid used to create the occlusive device, the device will then start folding in on itself, thus maximizing its space filling potential, as shown in FIGS. 19-20), an inverted sack positioned to press the first portion to the aneurysm wall (Figure 22, FIG. 22 shows two sequentially deployed occlusive devices 10a and 10b which can be used to form to fill an aneurysm model...10a and 10b…the two occlusive devices may be connected together to create an extended length occlusive device 10…10a delivered first is considered the distal portion [distal inversion] and the device delivered second 10b [approximate proximal inversion] is considered the proximal portion, [0062]), and the second portion positioned within the inverted sack (Figure 22, 10b).  
[AltContent: textbox (See Figure 1 to the left. The solid arrows point to the first and second ends and the predetermined shape therein between. )]
    PNG
    media_image1.png
    170
    154
    media_image1.png
    Greyscale

Sepetka fails to teach: a substantially tubular braid shapeable to a single layer.
Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka to have a tubular braid shapeable to a single layer cylindrical shape as taught by Aboytes for the purpose of directing the effects of the expansion of the implant…such as encouraging greater endothelial cell attachment…or directing the final shape of the expandable implant, [Aboytes, 0028]. 
Sepetka and Aboytes, fail to teach: a first braid angle in the first portion, and a second braid angle in the second portion, the second braid angle measuring less than the first braid angle.
Within the same field of braided occlusive devices, Janardhan teaches: selecting a substantially tubular braid (Figure 6B, portion 9100)…a first braid angle in the first portion (Figure 6B, segment 9110), Figure 6B, segment 9120), the second braid angle measuring less than the first braid angle (Figure 6B, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka as modified above, with a tubular braid with a first portion with one angle and a second portion with a second braid angle, lower than the first, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular malformation such as an arterio-venous fistula, which can aid in thrombosis of the aneurysm or vascular malformation, [0633].

With respect to Claim 9, Sepetka as modified discloses: The implant of claim 8.
Sepetka fails to teach: wherein, in the single layer or the braid comprises a continuously decreasing braid angle extending from the first portion to the second portion.  
Within the same field of medical occluding devices, Aboytes teaches: wherein the single layer cylindrical shape (Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka to have a tubular braid shapeable to a single layer as taught by Aboytes for the purpose of directing the effects of the expansion of the implant…such as encouraging greater endothelial cell attachment…or directing the final shape of the expandable implant, [Aboytes, 0028]. 

Within the same field of braided occlusive devices, Janardhan teaches: wherein the braid comprises a continuously decreasing braid angle extending from the first portion to the second portion (Figure 6B, segment 9120, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka with a tubular braid with a first portion with one angle and a second portion with a second braid angle, lower than the first, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular malformation such as an arterio-venous fistula, which can aid in thrombosis of the aneurysm or vascular malformation, [0633].
  
With respect to Claim 10, Sepetka as modified discloses: The implant of claim 8, wherein, in the implanted shape, at least a portion of the second portion of the braid is looped within the inverted portion (Figure 22, 10b).

With respect to Claim 11, Sepetka as modified discloses: The implant of claim 8, wherein, in the implanted shape, the second portion is positioned to press the inverted portion to the first portion (Figure 22, FIG. 22 shows two sequentially deployed occlusive devices 10a and 10b which can be used to form to fill an aneurysm model...10a and 10b…the two occlusive devices may be connected together to create an extended length occlusive device 10…10a delivered first is considered the distal portion [distal inversion] and the device delivered second 10b [approximate proximal inversion] is considered the proximal portion, [0062]).  

With respect to Claim 13, Sepetka as modified discloses: The implant of claim 8, wherein, when the braid is …tubular shape, the braid is sized to be delivered through a microcatheter to an aneurysm (Figure 12, 13, delivery device 22, FIG. 13 shows the tubular braid occlusive device 10 delivered through a delivery device (i.e. a microcatheter) 22, [0060]), and wherein the braid is movable form the single layer tubular shape to the implanted shape (…occlusive device 10 is pushed through the distal end of delivery device 22 and initially adopts a contracted state similar to the diameter of the delivery device 22, as shown in FIG. 15. Eventually the occlusive device starts adapting to the shape of the aneurysm as shown in FIGS. 16-18, [0061]).  
Sepetka fails to teach: wherein the braid is in the single layer and wherein the braid is movable form the single layer. 
Within the same field of medical occluding devices, Aboytes teaches: wherein the single layer cylindrical shape (Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka to have a tubular braid shapeable to a single layer as taught by Aboytes for the purpose of directing the effects of the expansion of the implant…such as encouraging greater endothelial cell attachment…or directing the final shape of the expandable implant, [Aboytes, 0028]. 

Claim 14, Sepetka as modified discloses: The implant of claim 8, further comprising: an embolic coil affixed to the tubular braid approximate the second end of the braid (Figure 24, coils 26), wherein, in the implanted shape, the braid is shaped to allow the embolic coil to be positioned within the inverted sack (Figure 24, a braided occlusive device is initially implanted and one or more embolic coils are subsequently implanted to fill the aneurysm, [0066]).  

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et. al [2014/0200607] in view of Aboytes et. al [WO2012/034135].

 	With respect to Claim 15, Sepetka discloses: (Figures 12-13, 16-18, 19-22) An implant comprising: a substantially tubular braid (Figure 1, 12, 15, tubular braided member 10) comprising a See Figure 1 below), the tubular braid movable to an implanted shape sized to be positioned in an aneurysm sac (Figure 1,…braided occlusive device is highly adaptable in space-filling applications thus promoting folding and adaptability when deployed within an aneurysm, [0050]), in the predetermined shape, the tubular braid comprising: a first inversion, an outer segment extending from the first end to the first inversion (See figures 19 and 20 below), a second inversion, a middle segment extending from the first inversion to the second inversion, and an inner segment extending from the second inversion to the second end such that the outer segment at least partially surrounds the middle segment and the middle segment at least partially surrounds the inner segment, and in the implanted shape, …and is positioned in an inverted sack corresponding to the middle segment in the predetermined shape (Figure 21, Once the braid folds in upon itself to fill the empty portion within the deployed braid, it will then expand to fill the rest of the aneurysm, as shown in FIG. 21, [0061]).  
[AltContent: textbox (See Figure 19 to the left, the arrow points to the first inversion. )][AltContent: textbox (See Figure 1 to the left. The solid arrows point to the first and second ends and the predetermined shape therein between. )]
    PNG
    media_image1.png
    170
    154
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    234
    266
    media_image4.png
    Greyscale

[AltContent: textbox (See Figure 20 to the left, the arrow points to the outer segment extending from the first end to the first inversion. )]
    PNG
    media_image5.png
    387
    428
    media_image5.png
    Greyscale

[AltContent: textbox (See Figure 20 to the left, the arrow points to the second inversion. )]
    PNG
    media_image6.png
    455
    523
    media_image6.png
    Greyscale

[AltContent: textbox (See Figure 19 to the left, the arrow points to the inner segment extending from the second inversion to the second end such that the outer segment at least partially surrounds the middle segment and the middle segment at least partially surrounds the inner segment.)][AltContent: textbox (See Figure 20 to the left, the arrow points to a middle segment extending from the first inversion to the second inversion. )]
    PNG
    media_image7.png
    455
    523
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    455
    523
    media_image8.png
    Greyscale

	Sepetka fails to teach: at least a portion of the tubular braid corresponding to the inner segment in the predetermined shape is collapsed to a ribbon shape.
Figure 1, implant 110) comprising at least a portion of the tubular braid corresponding to the inner segment in the predetermined shape is collapsed to a ribbon shape (Figure 3, …the elongate mesh can be flattened from a tubular structure to a ribbon-like structure such that a first side, or layer, of the mesh is disposed on or proximate to a second side, or layer, of the mesh…The second portion, or member, 230 of the expandable implant 210 can be configured the same as or similar to, and can be used in the same or similar manner, as the first portion 220 [0057-0058]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka to have a substantially tubular braid comprising at least a portion of the tubular braid corresponding to the inner segment in the predetermined shape is collapsed to a ribbon shape as taught by Aboytes for the purpose of limiting or preventing blood flow into the aneurysm, [Aboytes, [0057].
	
With respect to Claim 18, Sepetka as modified discloses: The implant of claim 16, wherein, ….tubular shape, the braid is sized to be delivered through a microcatheter to an aneurysm (Figure 13,…occlusive device 10 is pushed through the distal end of delivery device 22 and initially adopts a contracted state similar to the diameter of the delivery device 22, as shown in FIG. 15. Eventually the occlusive device starts adapting to the shape of the aneurysm as shown in FIGS. 16-18, [0061]).  
Sepetka fails to disclose: wherein the braid is in the single layer shape.
Within the same field of medical occluding devices, Aboytes teaches: wherein the single layer cylindrical shape (Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka to have a tubular braid . 

Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et. al [2014/0200607] and Aboytes et al [WO2012/034135], and further in view of Janardhan et. al [2015/0374483].

With respect to Claim 16, Sepetka as modified discloses: (Figures 12-13, 16-18, 19-22) the implant of claim 15, wherein the tubular braid (Figure 1, 12, 15, tubular braided member 10) is shapeable to a…cylindrical shape, wherein, in the…cylindrical shape, the braid comprises a substantially uniform circumference between first end and the second end (See Figure 1 below).
[AltContent: textbox (See Figure 1 to the left. The tubular member is cylindrically shaped with a first and second end (solid black arrows).   )]
    PNG
    media_image1.png
    170
    154
    media_image1.png
    Greyscale

Sepetka fails to teach: wherein the tubular braid is shapeable to a single layer …and wherein, in the single layer …, the braid comprises a substantially uniform circumference between the first end and the second end, a first braid angle in a first portion of the braid extending from the first end, and a second braid angle in a second portion of the braid extending from the second end, the second braid angle measuring less than the first braid angle. 
Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka to have a tubular braid shapeable to a single layer as taught by Aboytes for the purpose of directing the effects of the expansion of the implant…such as encouraging greater endothelial cell attachment…or directing the final shape of the expandable implant, [Aboytes, 0028]. 
	Sepetka and Aboytes, fail to teach: wherein a first braid angle in a first portion of the braid extending from the first end, and a second braid angle in a second portion of the braid extending from the second end, the second braid angle measuring less than the first braid angle.
	Within the same field of braided occlusive devices, Janardhan teaches: a first braid angle in a first portion of the braid extending from the first end (Figure 6B, segment 9110), and a second braid angle in a second portion of the braid extending from the second end (Figure 6B, segment 9120), the second braid angle measuring less than the first braid angle (Figure 6B, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka’s tubular braid, as modified above, with a first portion with one angle and a second portion with a second braid angle, lower than the first, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular 
	
	With respect to Claim 17, Sepetka as modified discloses: The implant of claim 16, wherein, …cylindrical shape, the braid comprises a continuously decreasing braid angle extending from the first portion to the second portion.  
	Sepetka fails to disclose: wherein the braid is in the single layer shape.
Within the same field of medical occluding devices, Aboytes teaches: wherein the single layer cylindrical shape (Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka to have a tubular braid shapeable to a single layer as taught by Aboytes for the purpose of directing the effects of the expansion of the implant…such as encouraging greater endothelial cell attachment…or directing the final shape of the expandable implant, [Aboytes, 0028]. 
Sepetka and Aboytes fail to teach: wherein the braid comprises a continuously decreasing braid angle extending from the first portion to the second portion.
Within the same field of braided occlusive devices, Janardhan teaches: wherein the braid comprises a continuously decreasing braid angle extending from the first portion to the second portion (Figure 6B, segment 9120, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka, as modified above, with a 

	With respect to Claim 19, Sepetka as modified discloses: The implant of claim 15, further comprising: an embolic coil affixed to the tubular braid approximate the second end of the braid (Figure 24, a braided occlusive device is initially implanted and one or more embolic coils are subsequently implanted to fill the aneurysm, [0066]).  

	With respect to Claim 20, Sepetka as modified discloses: The implant of claim 15.
Sepetka fails to teach: wherein, in the predetermined shape, the tubular braid comprises an abrupt change in braid angle at a position in the inner segment, and wherein a distal portion of the inner segment extending from the second inversion has a greater braid angle than a proximal portion of the inner segment extending from the second end of the braid. 
Within the same field of braided occluding devices, Janardhan teaches: wherein, in the predetermined shape, the tubular braid comprises an abrupt change in braid angle at a position in the inner segment, and wherein a distal portion of the inner segment extending from the second inversion has a greater braid angle than a proximal portion of the inner segment extending from the second end of the braid (Figure 6B, segment 9120, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka, as modified above, with an abrupt change in braid angle wherein a distal portion of the inner segment has a greater braid angle than the proximal portion of the inner segment extending from the second end of the braid, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular malformation such as an arterio-venous fistula, which can aid in thrombosis of the aneurysm or vascular malformation, [Janardhan, 0633].

 Allowable Subject Matter
Prior art Sepetka (US 2014/0200607) has been found to be the closest prior art. 
Sepetka teaches: The method of claim 1, further comprising…expanding the braid to form a sack within the inverted portion (See Figure 20 below).
Sepetka fails to teach or render obvious: twisting the braid approximate the distal inversion.
In regards to claim 12, Sepetka teaches: the implant of claim 8, wherein, in the implanted shape, an inner sack is positioned to press the inverted sack to the first portion the braid comprises an inversion separating the inner sack and inverted sack (See Figure 20 for the inner sack within the aneurysm and the inverted sack).
[AltContent: textbox (See Figure 19 and 20 on the left. The top figure refers to the inner sack within the aneurysm and the bottom figure (20) refers to the inverted sack within the inner sack. )]
    PNG
    media_image4.png
    234
    266
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    455
    523
    media_image6.png
    Greyscale

Sepetka fails to teach or render obvious the braid is twisted approximate the inversion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The prior art concerns other braided occlusive devices with different braid patterns/angles for aneurysms or occluding bodily cavities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 3771                     


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771